        Case 2:21-cv-02210-HLT-TJJ Document 4 Filed 05/06/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

TERRI E. BAKER, SILO BAKER,                        )
JOSHUA SNIDER, et al.,                             )
                                                   )
                      Plaintiffs,                  )
                                                   )
v.                                                 )       Case No. 2:21-CV-2210
                                                   )
BLUE VALLEY BOARD OF EDUCATION,                    )
BLUE VALLEY SCHOOL DISTRICT                        )
USD 229, et al.,                                   )
                                                   )
                      Defendants.                  )

        ENTRY OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL

       COMES NOW Michael G. Norris of the law firm of Norris Keplinger Hicks & Welder,

LLC, and hereby enters his appearance as lead counsel for defendants Unified School District No.

233, Johnson County, Kansas and Olathe Board of Education, Joe Beveridge, Brad Boyd, Leetta

Felter, Brian Geary, Brent McCune, Kristin Schultz, and Shannon Wickliffe.



                                            NORRIS KEPLINGER HICKS &
                                            WELDER, LLC



                                            By:    /s/ Michael G. Norris
                                                   Michael G. Norris, #07247
                                                   mnorris@nkfirm.com
                                                   Courtney McCray, #28347
                                                   cmccray@nkfirm.com
                                            9225 Indian Creek Parkway
                                            32 Corporate Woods, Suite 750
                                            Overland Park, Kansas 66210
                                            (913) 663-2000
                                            (913) 663-2006 (Fax)
                                            ATTORNEYS FOR DEFENDANTS
                                            UNIFIED SCHOOL DISTRICT NO. 233,




{0261739.DOCX}
        Case 2:21-cv-02210-HLT-TJJ Document 4 Filed 05/06/21 Page 2 of 2




                                            JOHNSON COUNTY, KANSAS, OLATHE
                                            BOARD OF EDUCATION, JOE BEVERIDGE,
                                            BRAD BOYD, LEETTA FELTER, BRIAN
                                            GEARY, BRENT MCCUNE, KRISTIN
                                            SCHULTZ, AND SHANNON WICKLIFFE

                                CERTIFICATE OF SERVICE
       I hereby certify that on this 6th day of May, 2021 the above and foregoing was filed via
the court’s electronic filing system (ECF), and a copy sent via electronic mail on to the
following:

Mr. Linus L. Baker
6732 West 185th Terrace
Stilwell, Kansas 66085-8922
(913) 486-3913
(913) 232-8734 (Fax)
linusbaker@prodigy.net
Attorney for Plaintiffs

Mr. W. Joseph Hatley
Ms. Stephanie Lovett-Bowman
Mr. Angus Dwyer
Spencer Fane LLP
1000 Walnut Street, Suite 1400
Kansas City, Missouri 64106
(816) 474-8100
(816) 474-3216 (Fax)
jhatley@spencerfane.com
slovettbowman@spencerfane.com
adwyer@spencerfane.com
Attorneys for Defendants Blue Valley
School District and Blue Valley Board of
Education



                                                  /s/ Michael G. Norris
                                            Attorney for Defendants




{0261739.DOCX}
